       Case 1-19-46322-ess        Doc 10    Filed 11/12/19     Entered 11/12/19 11:08:04




                                   PICK & ZABICKI LLP
                                      ATTORNEYS AT LAW
                                  369 Lexington Avenue, 12th Floor
                                     New York, New York 10017
Douglas J. Pick                                                             Telephone: (212) 695-6000
Eric C. Zabicki                                                              Facsimile: (212) 695-6007
                                                                          E-mail: DPick@picklaw.net



                                                     November 12, 2019

VIA E-MAIL & FEDERAL EXPRESS
Honorable Elizabeth S. Stong
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, New York 11201

         Re:      Korean Radio Broadcasting, Inc. – Involuntary Chap. 7 Case No. 19-46322 (ESS)

Dear Judge Stong:

       My office is counsel to Multicultural Radio Broadcasting, Inc., the petitioning creditor in
the above-captioned involuntary case. I write in response to the letter dated November 11, 2019
addressed to Your Honor by John G. McCarthy, Esq., counsel to alleged debtor Korean Radio
Broadcasting, Inc., requesting a telephonic conference with the Court to discuss a possible
enlargement of the alleged debtor’s time to respond to the involuntary petition.

       Respectfully, and for the reasons more fully set forth in my e-mail correspondence to Mr.
McCarthy on November 11, 2019, a copy of which is enclosed herewith, the petitioning creditor
opposes the alleged debtor’s request. I stand ready to participate in a telephonic conference with
the Court concerning this matter at a mutually agreeable date and time.

                                                     Respectfully,

                                                     /s/Douglas J. Pick

                                                     Douglas J. Pick

Encl.
cc:   John G. McCarthy, Esq. (via ECF)
